Citation Nr: 0703420	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for diplopia.

4.  Entitlement to service connection for a lung condition.

5.  Entitlement to service connection for a middle ear 
condition.

6.  Entitlement to service connection for a left hip 
condition.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a low back 
condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1975, 
September 1977 to November 1978, and from June 1979 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied the 
benefits sought herein.  

In February 2004, the veteran testified at a hearing before a 
decision review officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) to be held at the 
RO.  In a statement dated in March 2005, the veteran's 
representative reiterated the request but asked that the 
hearing take place via video teleconference.  The RO must, 
therefore, verify whether the veteran wishes to present 
testimony at a hearing before a VLJ and, if so, the type of 
hearing he desires.

The law provides that the Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002).  VA is therefore 
obligated to honor the veteran's request for a hearing.  See 
also 38 C.F.R. § 3.303 (2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Ascertain whether the veteran wishes to 
testify at a hearing before a VLJ in 
person or via videoconference.  Then 
schedule the appropriate hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


